UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1507


WILLIAM A. TACCINO,

                    Plaintiff - Appellant,

             v.

PATRICK MORRISEY; SUE ROBEY; J. COURRIER; JOE E. MILLER;
JAMES DAVIS; TROOPER JOHN DROPPLEMAN; NELSON MICHAEL;
MICHAEL SHAY; KEITH BRADSHAW; BRIDGET COHEE; TRACEY B.
EBERLING; JASON P. FOSTER; RALPH BRADY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00164-GMG-RWT)


Submitted: September 19, 2017                                     Decided: October 3, 2017


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. Taccino appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Taccino v. Morrisey¸ No. 3:16-cv-00164-GMG-RWT (N.D.W. Va.

Mar. 21, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2